                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                  SHREVEPORT DIVISION

SHARON KAYE BURNS                                     CIVIL ACTION NO. 5:18-CV-00990

VERSUS                                                JUDGE TERRY A. DOUGHTY

MEGAN J. BRENNAN                                      MAG. JUDGE KAREN L. HAYES


                                      JUDGMENT
        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, that defendant Megan J. Brennan’s motion to dismiss for failure to

state a claim upon which relief can be granted [doc. # 16] is DENIED.

        IT IS FURTHER ORDERED, ADJUDGED, and DECREED that defendant Megan J.

Brennan’s alternative motion for summary judgment [doc. # 16] is GRANTED, and that

plaintiff’s claims are DISMISSED WITH PREJUDICE, in their entirety.

        MONROE, Louisiana, this 9th day of October, 2019.




                                                    ____________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
